 

Description: enerjexfinal logo big.jpg [image_001.jpg]  

EnerJex Resource, Inc.

4040 Broadway, Suite 508

San Antonio, Texas 78209

(210) 451-5545

 

December 30, 2013

 

EnerJex Resources, Inc.

Working Interest, LLC

4040 Broadway, Suite 508

San Antonio, Texas 78209

Attn: Robert Watson Jr.

 

MorMeg, LLC

11551 Ash St., Suite 205

Leawood, Kansas 66211

Attn: Mark Haas

 

Re:Participation Agreement

Golden Project, Woodson County, Kansas

 

Gentlemen:

 

This letter when fully executed will evidence an agreement (hereinafter referred
to as the “Participation Agreement” or this “Agreement”) and will set forth the
terms and conditions of the drilling and development of the Golden Project, as
hereinafter described, between Working Interest, LLC (hereinafter referred to as
“EnerJex”); MorMeg, LLC (hereinafter referred to as “MorMeg”); and Haas
Petroleum, LLC (hereinafter referred to as “Haas”), with EnerJex, MorMeg, and
Haas hereinafter referred to individually as a “Party” and collectively as
“Parties”.

 

I.GOLDEN PROJECT ACREAGE

 

MorMeg owns certain oil, gas and/or mineral leases covering lands located in
Woodson County, Kansas (hereinafter referred to as the “Golden Project” or the
“Subject Interests”) as further described in Exhibit “A” attached hereto. Per
the terms of this Agreement, the Parties hereby establish an Area of Mutual
Interest (the “AMI”) covering the Golden Project, and the AMI is highlighted in
yellow on the plat attached hereto as Exhibit “A”.

 

II.WORKING INTEREST OWNERSHIP AND AGREEMENT TERMS

 

EnerJex shall immediately earn a 70% working interest in the Subject Interests
in exchange for the following consideration:

 

A.EnerJex shall pay seventy nine thousand five hundred fifty five dollars
($79,555) in cash to MorMeg to purchase a 70% working interest in the Subject
Interests. Such payment shall be made on or before January 10, 2014.

 

B.EnerJex agrees to pay 100%, up to a maximum of three hundred twenty thousand
four hundred forty five dollars ($320,445), of all capital expenditures incurred
during the drilling and any testing and completion operations associated with
three (3) new wells (the "Initial Wells") in the Golden Project (the “Earn In
CAPEX”) prior to June 30, 2014, unless the Parties mutually agree to extend that
date (the "Earn In Date"). Any Dry Hole(s) drilled shall count as an Initial
Well(s) as required in this Agreement. Dry Hole(s) shall mean a well in which
the Parties determine is not capable of producing hydrocarbons economically, and
the Parties elect to plug and abandon the well. Capital expenditures shall
include all expenses associated with drilling, testing, completing, laying
lines, purchasing surface equipment (i.e. pump jacks), purchasing facility
equipment, and installation expenses.

 

MorMeg agrees to assign a 70% working interest in the Subject Interests to
EnerJex on or prior to December 31, 2013, and EnerJex agrees to reassign all of
its working interest in the Subject Interests to MorMeg in the event that
EnerJex does not fulfill its obligations pursuant to sections II.A and II.B,
above, prior to the Earn In Date.

 

The Parties agree that production proceeds will be split ratably in accordance
with the working interests shown in the table below, and the Parties agree that
each Party will pay its ratable share of capital expenditures and operating
expenses in accordance with the table below.

 

Before Earn In and After Earn In Working Interests

 

Party  Capital
Expenditures
before Earn In
CAPEX   Capital
Expenditures
after Earn In
CAPEX   All Operating
Expenses   Lease Net
Revenue  Working Interest LLC   100.000%   70.000%   70.000%   70.000% MorMeg
LLC   0.000%   30.000%   30.000%   30.000% Total   100.000%   100.000% 
 100.000%   100.000%

 

III.OPERATING AGREEMENT

 

All operations within the AMI shall be subject to the terms and conditions of an
industry standard Joint Operating Agreement (the "JOA"), including all of the
exhibits that are attached to this Agreement and made a part hereof. By
execution of this Participation Agreement, the Parties do hereby adopt, ratify
and confirm the terms and conditions of the JOA and its exhibits. Per the JOA,
Haas Petroleum, LLC is designated operator for the Parties for any and all wells
that may be drilled within the AMI, subject only to the JOA provisions governing
the rights of the participating Parties to appoint a substitute operator in the
event that the operator elects to non-consent a proposed operation.

 



 

 

 

IV.INFORMATION REGARDING OPERATIONS

 

Upon written request of the Parties, the operator shall provide the following
information in connection with each and every well drilled hereunder:

 

(1)Furnish each of the Parties with full and complete copies (currently as
filed) of all applications, reports, notices, digests or surveys required by the
regulatory bodies of the State of Kansas in connection with the drilling,
testing, completing, producing, plugging, and abandoning of such well and copies
of any and all permits, notices, orders, and special rules or regulations issued
by the State of Kansas as to such well and its production;

 

(2)Notify each of the Parties prior to coring, logging or testing of a
substantial section of prospective oil or gas horizons, and allow geologists,
engineers and other authorized representatives, at their sole risk and expense,
to visit and inspect any well site and rig when and as they desire and to
witness preparations for and the actual performance of any and all drilling,
testing, coring, logging, surveying, completing, shutting-in, abandoning, and
other operations thereon. Any Party that intends to make an on-site inspection
must give the operator as much notice as is reasonably possible prior to making
the on-site inspection. Each Party shall advise the operator as to the names of
such Party’s representative(s) that will be available at all times during which
a drilling rig is on location, and provide the operator with appropriate contact
phone numbers;

 

(3)Furnish each of the Parties copies of all logs and other well data;

 

V.NOTICES

 

All notices, authorized or required, between the Parties hereto, unless
otherwise specifically provided herein or in the JOA, shall be in writing by
mail, postage or charges prepaid, or email or facsimile, and addressed to the
Party to whom the notice is given, as set forth below. The originating notice
given under any provision hereof shall be deemed to have been effectively given
when received, and the time given for response thereto shall run from such time
and date the notice was effectively given. The second or responsive notice shall
be deemed given when received. Each Party shall have the right to change its
addresses and telephone number at any time by giving written notice thereof to
the other Parties.

 

Working Interest, LLC MorMeg, LLC EnerJex Resources, Inc. Haas Petroleum, LLC
4040 Broadway, Suite 508 11551 Ash St, Suite 205 San Antonio, Texas 78209
Leawood, KS 66211 Attn: Robert Watson Jr Attn: Mark Haas (210) 451-5545 (office)
(913) 207-0255 (mobile) rwatson@enerjexresources.com mark@haaspetroleum.com

 



 

 

 

VI.NO PARTNERSHIP

 

It is not the purpose of this Participation Agreement to create, nor shall the
same be construed as creating, a mining partnership, commercial partnership, or
other partnership relationship, nor shall the operations of the Parties
hereunder be construed to be a joint venture. Moreover, the liability of the
Parties hereto shall be several and not joint or collective. Notwithstanding the
foregoing, if for federal income tax purposes, however, the operations hereunder
are regarded as a partnership, then each Party elects to be excluded from the
application of all provisions of Subchapter “K”, Chapter 1, Subtitle “A”, of the
Internal Revenue Code 1954, as amended in 1986 and as permitted and authorized
by Section 761 of the code and regulations promulgated there under.

 

VII.ASSIGNMENTS OF INTERESTS

 

The Parties shall have the right to freely assign their respective interest in
any Subject Interest and any rights within the AMI provided that i) such
assignment is made in accordance with the terms and conditions defined in the
JOA and, ii) provided that the assigning party provide notice of its intent to
assign to all other Parties within 30 days prior to the execution of definitive
documentation affecting such assignment.

 

VIII.CONFLICTS AMONG AGREEMENTS

 

In the event of any conflict or inconsistency between the terms and conditions
of this Participation Agreement and the terms of the JOA and its exhibits or
amendments, the terms and conditions of this Participation Agreement shall
control and prevail. In the event of an inconsistency between the terms and
conditions of any prior agreement, written or otherwise, the terms and
conditions hereof shall prevail and control.

 

IX.CONFIDENTIAL INFORMATION

 

The Parties hereto agree to keep any and all geological, geophysical, well and
land information pertaining to the AMI confidential. No Party shall have the
right without the written consent of the other Parties, which consent shall not
be unreasonably withheld, to provide any such information to any party not a
Party to or otherwise subject to this Participation Agreement; provided,
however, such prohibition shall not apply to disclosures: (i) to entities
engaged in the business of providing financing for exploration and development
(including banks, investment banks, or third-party prospective investors) with
which a Party may be seeking or has obtained funds for exploration and
development in the AMI so long as such entity agrees in writing to acknowledge
such information as confidential and not to disclose the same to third parties;
(ii) to bona fide potential purchasers of a Party’s interests in the in the AMI
so long as such party agrees in writing to acknowledge such information as
confidential and not to disclose the same to third parties; or (iii) as required
by law, rule or regulation of any governing body or stock exchange.

 

X.MISCELLANEOUS

 

The terms, covenants and conditions hereof shall extend to and be binding upon
each of the Parties hereto, and its respective heirs, personal representatives,
successors and assigns.

 



 

 

 

This Agreement, including all Exhibits attached hereto, constitutes the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements, understandings, representations, promises, negotiations and
discussions, whether oral or written, of the parties with respect to the subject
matter hereof.

 

Time is of the essence in the performance of the duties, terms, and obligations
of this Agreement. The captions in this Agreement are for the convenience of
reference only, and they shall not limit or otherwise affect the construction or
interpretation of any provision of this Agreement.

 

This Agreement is entered into in the State of Kansas, and all matters relating
to the validity, construction, interpretation and performance hereunder shall be
determined in accordance with the laws of the State of Kansas, excluding its
conflicts of laws rules. It is further understood and agreed between the parties
hereto that all sums due and payable hereunder are due and payable in Overland
Park, Kansas, and the venue for any cause of action of whatsoever nature arising
hereunder is hereby fixed in the State of Kansas. If any provision of this
Agreement is or may be held by a court of competent jurisdiction of be invalid,
void or unenforceable, the remaining provisions shall nevertheless survive and
continue in full force and effect without being impaired or invalidated in any
way.

 

This Participation Agreement may be executed in any number of multiple
counterparts, each of which shall constitute and have the effect of an original,
and all of which when taken together shall constitute but one agreement and
shall be binding upon each Party, its heirs, successors, assigns and legal
representatives executing the same, whether not executed by all of the Parties
to which it is addressed.

 

If the terms and conditions set forth herein adequately and completely reflect
our agreement, you must indicate your acceptance and approval by executing this
Participation Agreement in the spaces provided and return the complete set of
additional signature pages of this Participation Agreement to EnerJex Resources,
Inc., attention Robert Watson Jr., on or before December 31, 2013, at 5:00 PM
CST at which time this Participation Agreement shall become binding upon the
Parties hereto.

 



 

 

 

 

BY SIGNING IN THE SPACES BELOW, THE PARTICIPANTS IN THE GOLDEN PROJECT HEREBY
INDICATE THEIR ACCEPTANCE AND APPROVAL OF THIS PARTICIPATION AGREEMENT EFFECTIVE
AS OF DECEMBER 1, 2013, (THE “EFFECTIVE DATE”).

 

Very truly yours,

 

Working Interest, LLC.

 

 

By:       Robert Watson Jr.     Manager  

 

 

MorMeg, LLC.

 

 

By:     Name: Mark Haas   Title:   Manager  

 



 

 

 

EXHIBIT A

LAND PLAT SHOWING AMI AND SUBJECT INTERESTS

 

 

 

 

 



 

 